UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-08025 Global Income Fund, Inc. (Exact name of registrant as specified in charter) 11 Hanover Square, New York, NY (Address of principal executive offices) (Zipcode) John F. Ramírez, Esq. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant’s telephone number, including area code: 1-212-344-6310 Date of fiscal year end: 12/31 Date of reporting period: 1/1/11 - 12/31/11 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policy making roles. A registrant is required to disclose the information specified by Form N-CSR and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a current valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under clearance requirements of 44 U.S.C. sec. 3507. Item 1. Report to Shareholders. COUNTRY ALLOCATION* PORTFOLIO ANALYSIS* Currency Allocation Bond Ratings U.S. Dollars** 79% AAA 0% Euros 5% AA 4% Australian Dollars 7% A 8% Canadian Dollars 2% BBB 3% 93% <BBB 1% Non-bond investments*** 77% 93% * Country allocation and portfolio analysis use approximate percentages of net assets and may not add up to 100% due to leverage or other assets, rounding, and other factors. Ratings are not a guarantee of credit quality and may change. U.S. allocation may include closed end funds that may invest in foreign securities. ** May include allocation to closed end funds that may invest in securities denominated in foreign currencies. *** Non-bondinvestments include closed end funds that may invest in bonds, including non-investment grade “junk bonds” rated <BBB. GLOBAL INCOME FUND Ticker:GIFD 11 Hanover Square, New York, NY 10005 www.GlobalIncomeFund.net February 3, 2012 Dear Fellow Shareholders: It is a pleasure to submit this 2011 Annual Report for Global Income Fund and to welcome our new shareholders who find the Fund’s quality approach attractive. As a reminder, the primary and fundamental objective of the Fund is to provide a high level of income. The Fund’s secondary, non-fundamental investment objective is capital appreciation. The Fund currently pursues its investment objectives by investing primarily in closed end funds that invest significantly in income producing securities and a global portfolio of investment grade fixed income securities. Investing in Real Estate Investment Trusts In addition to closed end funds and fixed income securities, in seeking its investment objectives the Fund currently intends to begin to invest also in real estate investment trusts (“REITs”). A REIT is a corporation, business trust, or association that essentially combines the capital of many investors to acquire or provide financing for all forms of real estate. Distributions received by the Fund from REITs may be attributable to net investment income, net realized capital gains, and/or returns of capital. Like the registered closed end funds in which the Fund currently invests, a company that qualifies as a REIT generally is not subject to federal corporate income tax on its net income and net realized gains that it distributes to its shareholders, provided certain tax requirements are satisfied, although dividends paid by REITs will generally not qualify for the reduced federal income tax rates applicable to “qualified dividend income” under current tax rules. The market value of a REIT’s shares and its ability to distribute income may be affected by numerous factors, including: features of the REIT’s underlying properties and other assets, such as management, maintenance, safety, convenience, and attractiveness; competition for properties, tenants, personnel, and capital; interest rates; costs of compliance with zoning, environmental, disability, and other laws and local rules; real estate taxes, insurance, and other operating expenses; the national, state, and local economic climate and real estate conditions; governmental rules and policies; and other factors within and beyond the control of the REIT. Nevertheless, although there can be no assurances, the Fund believes that REIT investing may help the Fund achieve its investment objectives. Global Economic and Market Report In 2011, real gross domestic product (GDP), or the output of goods and services produced by labor and property located in the United States, increased only 1.6%, as compared to an increase of 3.1% in 2010, according to a recent report of the U.S. Bureau of Economic Analysis.In an announcement well received by financial markets, to support the moderately expanding economy, the Federal Open Market Committee (FOMC) has indicated that it would keep the target range for the federal funds interest rate at 0% to 0.25%.Offsetting this potential reason for optimism, the FOMC also indicated that it anticipates subdued economic conditions, including low rates of resource utilization, likely to warrant exceptionally low levels for the federal funds interest rate at least through late 2014. While the FOMC has noted that there appears to be some improvement in overall labor market conditions, the FOMC seems to view the unemployment rate as elevated and, although household spending has continued to advance, it observes that growth in business fixed investment has slowed and the housing sector remains depressed. Interestingly, inflation over the 2011 year as measured by the Consumer Price Index increased 3.0% before seasonal adjustment. Globally, we are concerned by a further slowing of the Chinese economy and with the Eurozone's sovereign debt and banking industry issues.We note that China’s GDP was reported by the National Bureau of Statistics to have grown 9.2% in of 2011, impressive but slowing from previously higher levels, although inflation has apparently eased to a 4.1% annualized rate. European growth is subdued, expanding 1.4% in the third quarter of 2011 over the same quarter in the previous year, while unemployment continues to exceed 10%. Meanwhile, Japan’s economy has shown little progress in escaping its current quagmire, contracting three quarters in a row – most recently shrinking 0.7% in the third quarter of 2011 over the same quarter in 2010, while experiencing mild deflation and benchmark government interest rates at essentially zero. Global Strategy for a High Level of Income Given this slowing economic environment, the Fund’s strategy in 2011 included investing its assets primarily in closed end funds that invest significantly in income producing securities and a global portfolio of investment grade fixed income securities denominated in major world currencies and issued by organizations across many countries. At December 31, 2011, holdings of closed end funds and closed end fund business development companies comprised approximately 61% of the Fund’s investments. In its global portfolio of fixed income securities, the Fund held securities of governments, corporations, and other organizations based in Australia, Canada, Cyprus, Netherlands, South Korea, and the United States. In 2011, the Fund had a net asset value return per share of (1.86)% on a market price return per share for the period of (3.30)%, reflecting an increased market price discount to net asset value. Recently, the Fund’s net asset value per share was $4.89 and its share closing market price was $3.88. While investment return and value will vary and shares of the Fund may subsequently be worth more or less than their original cost, this represents an opportunity for investors to purchase the Fund’s shares at a discount to their underlying net asset value. Fund Website and Dividend Reinvestment Plan The Fund’s website, www.globalincomefund.net, provides investors with investment information, news, and other material regarding the Fund. You are invited to use this excellent resource to learn more about the Fund. Thank you for investing in the Fund.As always, we are grateful to the Fund's long standing shareholders for their continuing support. For those shareholders currently receiving the Fund’s quarterly dividends in cash but are interested in adding to their account through the Fund’s Dividend Reinvestment Plan, we encourage you to review the Plan set forth later in this document and contact the Transfer Agent, who will be pleased to assist you with no obligation on your part. Sincerely, Thomas B. Winmill President 2 SCHEDULE OF PORTFOLIO INVESTMENTS­ - December 31, 2011 Shares Cost Value CLOSED END FUNDS (49.14%) United States AllianceBernstein Income Fund, Inc $ $ Alpine Global Premier Properties Fund BlackRock Credit Allocation Income Trust I, Inc BlackRock Credit Allocation Income Trust II, Inc BlackRock Credit Allocation Income Trust III, Inc BlackRock Income Trust, Inc Calamos Strategic Total Return Fund Clough Global Allocation Fund Cohen & Steers Infrastructure Fund, Inc First Trust Strategic High Income Fund II Gabelli Dividend & Income Trust Helios Advantage Income Fund, Inc Lazard World Dividend & Income Fund, Inc Macquarie/First Trust Global Infrastructure/Utilities Dividend & Income Fund Macquarie Global Infrastructure Total Return Fund Inc Nuveen Diversified Dividend and Income Fund Nuveen Multi-Strategy Income & Growth Fund 2 Source Capital, Inc Western Asset Global Corporate Defined Opportunity Fund Inc Total closed end funds Principal Account(a) DEBT SECURITIES (15.67%) Australia (3.07%) $A500,000 Telstra Corp. Ltd., 6.25% Senior Notes, due 4/15/15 $A500,000 Telstra Corp. Ltd., 7.25% Senior Notes, due 11/15/12 Canada (5.63%) $C500,000 Molson Coors Capital Finance, 5.00% Guaranteed Notes, due 9/22/15 $A1,350,000 Province of Ontario, 5.50% Euro Medium Term Notes, due 7/13/12 Cyprus (1.30%) €500,000 Republic of Cyprus, 4.375% Euro Medium Term Notes, due 7/15/14 Netherlands (3.81%) €1,000,000 ING Bank N.V., 5.50% Euro Medium Term Notes, due 1/04/12 3 SCHEDULE OF PORTFOLIO INVESTMENTS (CONCLUDED) Principal Amount Cost Value DEBT SECURITIES (continued) South Korea (1.55%) Korea Development Bank, 5.75% Notes, due 9/10/13 $ $ United States (0.31%) CIT RV Trust 1998-A B 6.29% Subordinated Bonds, due 1/15/17 Total debt securities CLOSED END FUND BUSINESS DEVELOPMENT Shares COMPANIES (11.73%) United States American Capital, Ltd Capital Southwest Corp MCG Capital Corp NGP Capital Resources Co Saratoga Investment Corp Total closed end fund business development companies PREFERRED STOCKS (1.59%) United States BAC Capital Trust II, 7.00% Corporate-Backed Trust Certificates, 8.20% (Motorola) Total preferred stocks MONEY MARKET FUND (14.97%) United States SSgA Money Market Fund, 7 day annualized yield 0.01% Total investments (93.10%) $ Other assets in excess of liabilities (6.90%) Net assets (100.00%) $ (a) The principal amount is stated in U.S. dollars unless otherwise indicated. Currency Symbols A$ Australian Dollar C$ Canadian Dollar € Euro See notes to financial statements. 4 STATEMENT OF ASSETS AND LIABILITIES December 31, 2011 ASSETS Investments, at value (cost: $32,487,234) $ Receivables Securities sold Dividends Interest Other assets Total assets LIABILITIES Payables Accrued expenses Investment management Administrative services Total liabilities NET ASSETS $ NET ASSET VALUE PER SHARE (applicable to 7,415,983 shares outstanding: 20,000,000 shares of $.01 par value authorized) $ NET ASSETS CONSIST OF Paid in capital $ Accumulated net investment loss ) Accumulated net realized gain on investments and foreign currencies Net unrealized depreciation on investments and foreign currencies ) $ STATEMENT OF OPERATIONS Year Ended December 31, 2011 INVESTMENT INCOME Dividends $ Interest Total investment income EXPENSES Legal Investment management Directors Administrative services Bookkeeping and pricing Shareholder communications Auditing Insurance Transfer agent Custodian Interest and fees on bank credit facility Other Total expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain (loss) Investments Foreign currencies ) Net unrealized depreciation Investments ) Translation of assets and liabilities in foreign currencies ) Net realized and unrealized loss ) Net decrease in net assets resulting from operations $ ) See notes to financial statements. 5 STATEMENTS OF CHANGES IN NET ASSETS For the Years Ended December 31, 2011 and 2010 OPERATIONS Net investment income $ $ Net realized gain Unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS Distributions from ordinary income ($0.26 and $0.22 per share, respectively) ) ) CAPITAL SHARE TRANSACTIONS Reinvestment of distributions to shareholders (3,888 and 3,212 shares, respectively) Total change in net assets ) NET ASSETS Beginning of period End of period $ $ End of period net assets include undistributed net investment income (loss) $ ) $ See notes to financial statements. 6 NOTES TO FINANCIAL STATEMENTS – DECEMBER 31, 2011 1. Organization and Significant Accounting Policies Global Income Fund, Inc., a Maryland corporation registered under the Investment Company Act of 1940, as amended (the “Act”), is a non-diversified, closed end management investment company, whose shares are quoted over the counter under the ticker symbol GIFD. The Fund’s investment objectives are primarily to provide a high level of income and, secondarily, capital appreciation. The Fund retains CEF Advisers, Inc. as its Investment Manager. The following is a summary of the Fund’s significant accounting policies: Valuation of Investments – Portfolio securities are valued by various methods depending on the primary market or exchange on which they trade. Most equity securities for which the primary market is in the United States are valued at the official closing price, last sale price or, if no sale has occurred, at the closing bid price. Most equity securities for which the primary market is outside the United States are valued using the official closing price or the last sale price in the principal market in which they are traded. If the last sale price on the local exchange is unavailable, the last evaluated quote or closing bid price normally is used.Debt obligations with remaining maturities of 60 days or less are valued at cost adjusted for amortization of premiums and accretion of discounts.Certain of the securities in which the Fund may invest are priced through pricing services that may utilize a matrix pricing system which takes into consideration factors such as yields, prices, maturities, call features, and ratings on comparable securities. Bonds may be valued according to prices quoted by a bond dealer that offers pricing services. Open end investment companies are valued at their net asset value.Foreign securities markets may be open on days when the U.S. markets are closed. For this reason, the value of any foreign securities owned by the Fund could change on a day when stockholders cannot buy or sell shares of the Fund. Securities for which market quotations are not readily available or reliable and other assets may be valued as determined in good faith by the Investment Manager under the direction of or pursuant to procedures established or approved by the Fund’s Board of Directors, called “fair value pricing.”Due to the inherent uncertainty of valuation, fair value pricing values may differ from the values that would have been used had a readily available market for the securities existed. These differences in valuation could be material. A security’s valuation may differ depending on the method used for determining value. The use of fair value pricing by the Fund may cause the net asset value of its shares to differ from the net asset value that would be calculated using market prices. Foreign Currency Translation – Securities denominated in foreign currencies are translated into U.S. dollars at prevailing exchange rates. Realized gain or loss on sales of such investments in local currency terms is reported separately from gain or loss attributable to a change in foreign exchange rates for those investments. Foreign Currency Contracts – Forward foreign currency contracts are marked to market and the change in market value is recorded by the Fund as an unrealized gain or loss.When a contract is closed, the Fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed.The Fund could be exposed to risk if the counterparties are unable to meet the terms of the contracts or if the value of the currency changes unfavorably. Investments in Other Investment Companies – The Fund may invest in shares of other investment companies (the “Acquired Funds”) in accordance with the Act and related rules. Shareholders in the Fund bear the pro rata portion of the fees andexpenses of the Acquired Funds in addition to the Fund’s expenses. Expenses incurred by the Fund that are disclosed in the Statement of Operations do not include fees and expenses incurred by the Acquired Funds. The fees and expenses of the Acquired Funds are reflected in the Fund’s total returns. Short Sales – The Fund may sell a security short it does not own in anticipation of a decline in the market value of the security. When the Fund sells a security short, it must borrow the security sold short and deliver it to the broker/dealer through which it made the short sale. The Fund is liable for any dividends or interest paid on securities sold short. A gain, limited to the price at which the Fund sold the security short, or a loss, unlimited in size, will be recognized upon the termination of the short sale. Securities sold short result in off balance sheet risk as the Fund’s ultimate obligation to satisfy the terms of the sale of securities sold short may exceed the amount recognized in the Statement of Assets and Liabilities. 7 NOTES TO FINANCIAL STATEMENTS (Continued) Investment Transactions – Investment transactions are accounted for on the trade date (the date the order to buy or sell is executed).Realized gains or losses are determined by specifically identifying the cost basis of the investment sold. Investment Income – Interest income is recorded on the accrual basis.Amortization of premium and accretion of discount on debt securities are included in interest income. Dividend income is recorded on the ex-dividend date or, in the case of foreign securities, as soon as the Fund is notified. Taxes withheld on income from foreign securities have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. Expenses – Expenses deemed by the Investment Manager to have been incurred solely by the Fund are charged to the Fund.Expenses deemed by the Investment Manager to have been incurred jointly by the Fund and one or more of the other investment companies for which the Investment Manager or its affiliates serve as investment manager (the “Fund Complex”) or other entities are allocated on the basis of relative net assets, except where a more appropriate allocation can be made fairly in the judgment of the Investment Manager. Expense Reduction Arrangement – Through arrangements with the Fund’s custodian and cash management bank, credits realized as a result of uninvested cash balances are used to reduce custodian expenses. No credits were realized by the Fund during the periods covered by this report. Distributions to Shareholders – Distributions to shareholders, are determined in accordance with income tax regulations and are recorded on the ex-dividend date. Income Taxes – No provision has been made for U.S. income taxes because the Fund’s current intention is to continue to qualify as a regulated investment company under the Internal Revenue Code (the “IRC”) and to distribute to its shareholders substantially all of its taxable income and net realized gains.Foreign securities held by the Fund may be subject to foreign taxation.Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the foreign markets in which the Fund invests. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. The Fund has reviewed its tax positions and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on federal, state, and local income tax returns for open tax years (2008 – 2010), or expected to be taken in the Fund’s 2011 tax returns. Use of Estimates – In preparing financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”), management makes estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Recent Accounting Standards Update – In May 2011, the Financial Accounting Standards Board issued Accounting Standards Update (“ASU”) 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs (“International Financial Reporting Standards”).” ASU 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU 2011-04 will require disclosure of the following information for fair value measurements categorized within level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the Fund, and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition, ASU 2011-04 will require disclosures about amounts and reasons for all transfers in and out of level 1 and level 2 fair value measurements. ASU 2011-04 is effective for interim and annual reporting periods beginning after December 15, 2011. The Fund has concluded that upon adoption of ASU 2011-04 the Fund’s financial statements and accompanying notes will fully comply with the required new and revised disclosures. In December 2011, FASB issued ASU 2011-11 “Disclosures about Offsetting Assets and Liabilities.” The amendments in ASU 2011-11 will require the Fund to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. ASU 2011-11 is effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. ASU 2011-11 requires retrospective application for all comparative periods presented. The Fund is evaluating ASU 2011-11 and the impact it may have to its financial statement disclosures. 8 NOTES TO FINANCIAL STATEMENTS (Continued) 2. Fees and Transactions with Related Parties The Fund retains the Investment Manager pursuant to an Investment Management Agreement (“IMA”). Under the terms of the IMA, the Investment Manager receives a management fee, payable monthly, based on the average daily net assets of the Fund at an annual rate of 7/10 of 1% of the first $50 million, 5/8 of 1% over $50 million to $150 million, and 1/2 of 1% over $150 million. Certain officers and directors of the Fund are officers and directors of the Investment Manager. Pursuant to the IMA, the Fund reimburses the Investment Manager for providing at cost certain administrative services comprised of compliance and accounting services. For the year ended December 31, 2011, the Fund incurred total administrative costs of $44,185, comprised of $33,420 and $10,765 for compliance and accounting services, respectively. 3. Distributions to Shareholders and Distributable Earnings The tax character of distributions paid to shareholders was as follows: Year Ended Year Ended December 31, 2011 December 31, 2010 Ordinary income $ $ The components of distributable earnings on a tax basis were as follows: Undistributed net capital gains $ Unrealized depreciation on investments and foreign currencies (743,385) Post-October currency losses (864) $ Federal income tax regulations permit post-October net capital and currency losses, if any, to be deferred and recognized on the tax return of the next succeeding taxable year. GAAP requires certain components of net assets to be classified differently for financial reporting than for tax reporting purposes. While these differences have no effect on net assets or net asset value per share, these differences may result in distribution reclassifications. Primarily due to differences in treatment of foreign currency transactions, and return of capital dividends, on December 31, 2011 the Fund recorded the following financial reporting adjustments to the identified accounts to reflect those differences: Decrease in Increase in Decrease in Unrealized Depreciation Undistributed Net Realized Gain on on Investments and Decrease in Net Investment Income Investments and Foreign Currencies Foreign Currencies Paid in Capital 4. Fair Value Measurements GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: • Level 1 – unadjusted quoted prices in active markets for identical assets or liabilities including securities actively traded on a securities exchange. 9 NOTES TO FINANCIAL STATEMENTS (Continued) • Level 2 – observable inputs other than quoted prices included in level 1 that are observable for the asset or liability which may include quoted prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. • Level 3 – unobservable inputs for the asset or liability including the Fund’s own assumptions a market participant would use in valuing the asset or liability. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for investments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing investments are not an indication of the risk associated with investing in those securities. The following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis: Equity securities (common and preferred stock). Equity securities traded on a national securities exchange or market are stated normally at the official closing price, last sale price or, if no sale has occurred, at the closing bid price on the day of valuation. To the extent these securities are actively traded and valuation adjustments are not applied, they may be categorized in level 1 of the fair value hierarchy. Preferred stock and other equities on inactive markets or valued by reference to similar instruments may be categorized in level 2. Debt securities. The fair value of debt securities is estimated using various techniques, which may consider, among other things, recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer. Although most debt securities may be categorized in level 2 of the fair value hierarchy, in instances where lower relative consideration is placed on transaction prices, quotations, or similar observable inputs, they may be categorized in level 3. The following is a summary of the inputs used as of December 31, 2011 in valuing the Fund’s assets carried at fair value. Refer to the Schedule of Portfolio Investments for detailed information on specific investments. Level 1 Level 2 Level 3 Total Assets Investments, at value Closed end funds United States $ $
